NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN CARMONA-ANAYA,                           No.    16-70415

                Petitioner,                     Agency No. A200-245-342

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Martin Carmona-Anaya, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Carmona-

Anaya failed to establish an objectively reasonable fear of future persecution in

Mexico. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution “too speculative”). Thus, Carmona-Anaya’s asylum claim fails.

      In this case, because Carmona-Anaya failed to establish eligibility for

asylum, he failed to establish eligibility for withholding of removal. See Zehatye,

453 F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because

Carmona-Anaya failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      PETITION FOR REVIEW DENIED.




                                          2                                     16-70415